Case: 21-51182     Document: 00516375997         Page: 1     Date Filed: 06/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-51182                            June 29, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Alcantar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:21-CR-1001-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Jesus Alcantar appeals the sentence imposed after his guilty plea
   conviction for making counterfeit obligations or securities in violation of
   18 U.S.C. § 471. For the first time on appeal, he challenges the condition of
   his supervised release stating that, if the probation officer determines that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51182     Document: 00516375997            Page: 2   Date Filed: 06/29/2022




                                    No. 21-51182


   Alcantar presents a risk to another person, the probation officer may require
   him to notify the person of that risk and may contact the person to confirm
   that notification occurred. The Government has filed an unopposed motion
   for summary affirmance in which it contends that Alcantar’s claim is
   foreclosed by our recent decision in United States v. Mejia-Banegas, 32 F.4th
   450 (5th Cir. 2022).
          Alcantar contends the district court erred in imposing the risk-
   notification condition because it constitutes an impermissible delegation of
   judicial authority to the probation officer. Mejia-Banegas rejected this same
   argument, holding that the district court did not err, plainly or otherwise, by
   imposing the same condition. 32 F.4th at 451-52. The Government is thus
   correct that summary disposition is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as moot, and the district court’s judgment is
   AFFIRMED.




                                         2